UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERNEST CALVINO JR.,

                                Plaintiff,

                    -against-                                    20-CV-0651 (CM)

ROMANIAN FROM THE JAIGUAR                                       CIVIL JUDGMENT
DEALER IN 11 AVENUE; ROMANIAN
MANAGER,

                                Defendants.

         Pursuant to the order issued January 28, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     January 28, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
